Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Election/Restrictions
The restriction requirement between Species 1 through 4 as set forth in the Office Action mailed on May 24, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, Claims 9-11 and 18-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.   
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.1  
Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Michael DiNardo on March 8, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 8 is amended as follows:
8.	(Currently Amended)  The tubing and cable organizing device of claim 1, wherein the attachment means is selected from the group consisting of a suction cup, a c-clamp, a rail adaptor, and a spring clamp.
Claim 17 is amended as follows:
17.	(Currently Amended)  The tubing and cable organizing device of claim 12, wherein the attachment means is selected from the group consisting of a suction cup, a c-clamp, a rail adaptor, and a spring clamp.
	Claim 21 is amended as follows:
21.	(Currently Amended)  The tubing and cable organizing device of claim 1, wherein the first appendage and the second appendage are both anchored to the main body and both end in a member distal from the main body.
	Claim 22 is amended as follows:
22.	(Currently Amended)  The tubing and cable organizing device of claim 12, wherein the moldable wire embedded in the first appendage and the moldable wire embedded in the second appendage are both anchored to the member distal from the main body.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is US 2016/0167853 to Gallup (Gallup).  Gallup discloses a main body, first and second appendages that are covered in an elastic coatings.  However, neither Gallup nor the cited prior art, considered alone or in combination, discloses or teaches a unitary elastic coating that covers the main body and first and second appendages such that a continuous appearance is obtained.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.